UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6449


MICHEAL DWIGHT DAY,

                Petitioner - Appellant,

          v.

WARDEN LIEBER CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Bruce H. Hendricks, District Judge.
(5:14-cv-04318-BHH)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Micheal Dwight Day, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Micheal Dwight Day seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                        The

district court referred this case to a magistrate judge pursuant

to   28    U.S.C.    §   636(b)(1)(B)    (2012).       The     magistrate   judge

recommended that relief be denied and advised Day that failure to

file      timely    objections    to    this    recommendation     could    waive

appellate     review     of   a   district     court   order    based   upon   the

recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                 Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474
U.S. 140 (1985).         Day has waived appellate review by failing to

file objections after receiving proper notice.                  Accordingly, we

deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                        DISMISSED




                                         2